PER CURIAM.
A motion for a rehearing in this case (62 Fed. 97)1 is made upon the ground that the court has not considered the sufficiency of the statement of the! cause of action in the complaint, and of the record, to sustain the judgment. If we concede that these questions were properly presented the motion must still be denied, because they were both considered and'decided adversely to the plaintiff in error at the hearing, and the opinion clearly states that the opinion of the circuit court overruling the demurrer was approved, and that no just exception to the report of the referee was taken. The motion is denied.

 110 C. C. A. 288.